USCA4 Appeal: 18-1518       Doc: 89-1           Filed: 05/30/2019     Pg: 1 of 1




                                                                                   FILED: May 30, 2019


                                   UNITED STATES COURT OF APPEALS
                                       FOR THE FOURTH CIRCUIT

                                             ___________________

                                                   No. 18-1518
                                            (1:14-cv-00333-CCE-JEP)
                                              ___________________

        THOMAS H. KRAKAUER, on behalf of a class of persons

                     Plaintiff - Appellee

        v.

        DISH NETWORK, L.L.C.

                     Defendant - Appellant

        _________________

        DRI-THE VOICE OF THE DEFENSE BAR; PRODUCT LIABILITY ADVISORY
        COUNCIL, INCORPORATED

                      Amici Supporting Appellants

                                             ___________________

                                               JUDGMENT
                                             ___________________

               In accordance with the decision of this court, the judgment of the district court is

        affirmed.

               This judgment shall take effect upon issuance of this court's mandate in accordance

        with Fed. R. App. P. 41.

                                                    /s/ PATRICIA S. CONNOR, CLERK




             Case 1:14-cv-00333-CCE-JEP Document 510 Filed 05/30/19 Page 1 of 1
